     Case 2:20-cv-00179-JAM-KJN Document 21 Filed 06/16/20 Page 1 of 8

1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11       STEVE OUZOUNIAN, an               No.   2:20-cv-00179-JAM-KJN
         individual,
12
                     Plaintiff,
13                                         ORDER GRANTING DEFENDANT’S
             v.                            MOTION TO DISMISS WITH LEAVE TO
14                                         AMEND
         FCA US LLC, a Delaware
15       Limited Liability Company and
         DOES 1 to 25, inclusive,
16
                     Defendants.
17

18           This matter is before the Court on Defendant FCA US LLC’s

19   (“Defendant”) Motion to Dismiss for failure to state a claim

20   upon which relief can be granted.       Mot., ECF No. 11.     Steve

21   Ouzounian (“Plaintiff”) filed an opposition to Defendant’s

22   motion, Opp’n, ECF No. 17, to which Defendant replied, Reply,

23   ECF No. 18.     After consideration of the parties’ briefing on the

24   motion and relevant legal authority, the Court GRANTS WITH LEAVE

25   TO AMEND Defendant’s Motion to Dismiss.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for May 19, 2020.
                                      1
     Case 2:20-cv-00179-JAM-KJN Document 21 Filed 06/16/20 Page 2 of 8

1                                 I.   BACKGROUND

2           Plaintiff purchased a 2013 Dodge Ram 2500 Laramie sometime

3    in May 2013.     First Amended Complaint (“FAC”) ¶ 9, ECF No. 6.

4    On May 9, 2017, Defendant issued a recall covering certain 2013-

5    2016 Ram 2500 vehicles, including Plaintiff’s 2013 Dodge Ram

6    2500 Laramie.    FAC ¶ 10.    The recall was issued to address a

7    defect in the Occupant Restraint Controllers Modules (“ORC

8    Modules”), which could render Ram 2500 trucks unable to

9    recognize vehicle rollover.       FAC ¶ 11.    Failure to recognize

10   rollover results in undeployed airbags or inactivated seatbelt

11   pretentioners.     Id.   Plaintiff alleges he never received notice

12   of the recall.     Id.

13          On October 5, 2019, Plaintiff was driving the 2013 Dodge

14   Ram 2500 Laramie when he lost control of the vehicle and

15   collided with a tree-lined center median.         FAC ¶ 13.   Upon

16   impact, the vehicle rolled several times.         Id.   At no point did

17   the vehicle’s driver front and side-curtain airbags deploy.               FAC

18   ¶ 14.   Neither did the seatbelt pretentioner activate.             Id.   As

19   a result, Plaintiff suffered several serious injuries.              Id.

20          On December 12, 2019, Plaintiff filed suit against
21   Defendant in Placer County Superior Court.         See Compl., ECF No.

22   1-1.    The case was removed to federal court on January 24, 2020,

23   see Notice of Removal, ECF No. 1, where Plaintiff filed an

24   amended complaint, see FAC.       Plaintiff alleged Defendant:

25   (1) violated the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301;

26   (2) was negligent; (3) is strictly liable for design defects;
27   (4) is strictly liable for manufacturing defects; (5) breached

28   the express warranty; and (6) breached the implied warranty of
                                           2
     Case 2:20-cv-00179-JAM-KJN Document 21 Filed 06/16/20 Page 3 of 8

1    merchantability.      Id.   The parties have since stipulated that

2    the first, fifth, and sixth causes of action be dismissed.                See

3    Stipulation of Dismissal, ECF No. 8.         Defendant now moves for

4    the Court to dismiss Plaintiff’s claims for punitive damages

5    associated with the third and fourth causes of action pursuant

6    to Federal Rule of Civil Procedure 12(b)(6).         Mot. at 6–11.

7    Defendant contends Plaintiff has not, and cannot, plead facts

8    sufficient to support punitive damages.        Id.

9                                 II.   OPINION

10        A.    Legal Standard

11        A Rule 12(b)(6) motion challenges the complaint as not

12   alleging sufficient facts to state a claim for relief.              “To

13   survive a motion to dismiss [under 12(b)(6)], a complaint must

14   contain sufficient factual matter, accepted as true, to state a

15   claim to relief that is plausible on its face.”          Ashcroft v.

16   Iqbal, 556 U.S. 662, 679 (2009) (internal quotation marks and

17   citation omitted).     While “detailed factual allegations” are

18   unnecessary, the complaint must allege more than “[t]hreadbare

19   recitals of the elements of a cause of action, supported by mere

20   conclusory statements.”      Id. at 678.     “In sum, for a complaint
21   to survive a motion to dismiss, the non-conclusory ‘factual

22   content,’ and reasonable inferences from that content, must be

23   plausibly suggestive of a claim entitling the plaintiff to

24   relief.”   Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir.

25   2009).

26        B.    Analysis
27        Plaintiff’s third and fourth causes of action allege that

28   Defendant is strictly liable for design and manufacturing
                                           3
     Case 2:20-cv-00179-JAM-KJN Document 21 Filed 06/16/20 Page 4 of 8

1    defects.   See FAC ¶¶ 36–49.     Plaintiff alleges Defendant’s

2    conduct, with regard to those defects, was “fraudulent,

3    malicious[,] and oppressive” and “justif[ies] an award of

4    punitive damages pursuant to California Civil Code § 3294.”          FAC

5    ¶¶ 42, 49.   To state a claim for punitive damages, a complaint

6    must set forth the elements as stated in the general punitive

7    damage statute, California Civil Code § 3294.         Turman v. Turning

8    Point of Central California, Inc., 191 Cal.App.4th 53, 63

9    (2010).    These statutory elements include allegations that the

10   defendant has been guilty of oppression, fraud, or malice.           See

11   Cal. Civ. Code § 3294(a).

12        “Malice” is defined as conduct “intended by the defendant

13   to cause injury to plaintiff, or despicable conduct that is

14   carried on by the defendant with a willful and conscious

15   disregard for the rights or safety of others.”         Cal. Civ. Code

16   § 3294(c)(1).    “Oppression” means “despicable conduct that

17   subjects a person to cruel and unjust hardship in conscious

18   disregard of that person’s rights.”        Cal. Civ. Code

19   § 3294(c)(2).    And “fraud” is “an intentional misrepresentation,

20   deceit, or concealment of a material fact known to the defendant
21   with the intention on the part of the defendant of thereby

22   depriving a person of property or legal rights or otherwise

23   causing injury.”    Cal. Civ. Code § 3294(c)(3).

24        The sort of malice required by § 3294(a) implies “an act

25   conceived in a spirit of mischief or with criminal indifference

26   towards the obligations owed to others.”        Taylor v. Superior
27   Court, 24 Cal.3d 890, 894 (1979) (internal quotation marks and

28   citations omitted).     “Something more than the mere commission of
                                           4
     Case 2:20-cv-00179-JAM-KJN Document 21 Filed 06/16/20 Page 5 of 8

1    a tort is always required for punitive damages.”          Id. at 894

2    (citing Prosser, Law of Torts at 9–10 (4th Ed. 1971)).              A

3    conscious disregard of the safety of others may constitute

4    malice within the meaning of § 3294, but the plaintiff must

5    establish that the defendant was aware of the probable dangerous

6    consequences of his conduct, and that he willfully and

7    deliberately failed to avoid these consequences.          Id. at 895–96

8    (citations omitted).

9         Defendant argues there are no facts alleged to support a

10   finding of the oppression, fraud, or malice necessary for a

11   punitive damages award.      Mot. at 7–9.    Plaintiff, in his

12   opposition, sets forth the specific facts he believes support

13   punitive damages.     See Opp’n at 6–7.     Notably, on June 10, 2017,

14   Plaintiff brought the vehicle to an authorized dealership for

15   regularly scheduled maintenance.       FAC ¶ 12.    Plaintiff alleges

16   that Defendant issued the recall prior to the day he brought his

17   vehicle to the dealership, however, the dealership did not

18   repair the defect.2    Id.   Nor did anyone at the dealership inform

19   him of the recall.     Id.   Plaintiff argues that Defendant’s

20   failure to notify him and its authorized dealerships of the
21   recall supports a finding of fraud, malice, or oppression.

22   Opp’n at 7.    The Court disagrees.

23        “The mere allegation an intentional tort was committed is

24   not sufficient to warrant an award of punitive damages.”

25

26
     2 Defendant contests this. Opp’n at 4, n.1. Defendant asserts
     the recall was not issued until June 22, 2017—twelve days after
27   Plaintiff brought his vehicle to the authorized dealership. Id.
     The Court need not resolve this factual dispute at present. The
28   timing of the recall does not affect the Court’s analysis.
                                      5
     Case 2:20-cv-00179-JAM-KJN Document 21 Filed 06/16/20 Page 6 of 8

1    Grieves v. Superior Court, 157 Cal.App.3d 159, 166 (1984)

2    (citing Taylor, 24 Cal.3d at 894).        Plaintiff has failed to

3    allege even that.     What Plaintiff describes in his FAC is, at

4    best, gross negligence on the part of the Defendant.          Plaintiff

5    has offered no factual allegations to render plausible his claim

6    that Defendant acted with oppression, fraud, or malice.

7    Construing Plaintiff’s allegations in the light most favorable

8    to him, Defendant failed to notify Plaintiff and one of its

9    authorized dealerships of the recall.        As a result of that

10   failure, Plaintiff was unaware he was driving in an unsafe

11   vehicle and, thus, continued to do so.          Eventually, Plaintiff

12   was involved in an accident, wherein Plaintiff sustained serious

13   injuries due to the vehicle’s defects.

14        None of those facts suggest that Defendant acted with

15   malice.    See Grieves, 157 Cal.App.3d at 166 (“Not only must

16   there be circumstances of oppression, fraud[,] or malice, but

17   facts must be alleged in the pleading to support such a claim.”)

18   (citing G.D. Searle & Co. v. Superior Court, 49 Cal.App.3d 22,

19   29 (1975)).    For instance, in Ebaugh v. Rabkin, 22 Cal.App.3d

20   891, 894–95 (1972), the plaintiff sued her doctor and a hospital
21   after she went in for a breast biopsy, but the doctor instead

22   conducted an unauthorized gall bladder operation.          The court

23   found there was no evidence to support a verdict of punitive

24   damages.   Id. at 895.    While the doctor was admittedly

25   negligent, the doctor and the hospital were not guilty of

26   malice, either express or implied.        Id.    “The record negated any
27   conclusion that the unauthorized operation . . . took place out

28   of evil motive or criminal indifference . . . or with an intent
                                           6
     Case 2:20-cv-00179-JAM-KJN Document 21 Filed 06/16/20 Page 7 of 8

1    to injure or do harm to [the plaintiff] for the mere

2    satisfaction of doing it.”      Id.

3         Here, too, the facts presented suggest only that Defendant

4    acted negligently in failing to inform Plaintiff, and possibly

5    its authorized dealerships, of the recall.         Plaintiffs

6    conclusory allegations that Defendant behaved in a manner

7    warranting punitive damages, see FAC ¶¶ 42, 49, are

8    insufficient.    The Court has no reason to believe—through facts

9    alleged in either Plaintiff’s complaint or opposition to

10   Defendant’s motion—that Defendant intended to injure Plaintiff

11   or acted in knowing disregard of Plaintiff’s rights.            And to the

12   extent that Plaintiff alleges corporate malice or oppression, he

13   has similarly failed to plead facts sufficient to support

14   malicious, oppressive, or fraudulent conduct on the part of

15   Defendant’s officers, directors, or managing agents.            See

16   Ebaugh, 22 Cal.App.3d at 895 (finding there was similarly no

17   evidence that “any partner or managing agent of [the hospital]

18   directed, authorized or subsequently ratified any allegedly

19   malicious conduct of any employee with knowledge as to the

20   malicious quality of such act or conduct.”).
21        Accordingly, the Court DISMISSES Plaintiff’s claims for

22   punitive damages.

23        C.    Leave to Amend

24        Courts dismissing claims under Federal Rule of Civil

25   Procedure 12(b)(6) have discretion to permit amendment, and there

26   is a strong presumption in favor of leave to amend.          Eminence
27   Cap., LLC v. Aspeon, Inc., 316 F.3d 1048, 1051-52 (9th Cir.

28   2003).    “Dismissal with prejudice and without leave to amend is
                                           7
     Case 2:20-cv-00179-JAM-KJN Document 21 Filed 06/16/20 Page 8 of 8

1    not appropriate unless it is clear . . . that the complaint could

2    not be saved by amendment.”        Id. at 1052 (internal citation

3    omitted).   Plaintiff seeks leave to amend the FAC to cure

4    deficiencies in his request for punitive damages associated with

5    the third and fourth causes of actions.        See Opp’n at 9–10. The

6    Court will permit Plaintiff one final opportunity to try to plead

7    facts sufficient to support punitive damages.

8

9                                III.     ORDER

10        For the reasons set forth above, the Court GRANTS WITH

11   LEAVE TO AMEND Defendant’s Motion to Dismiss.         If Plaintiff

12   amends his FAC, he shall file a Second Amended Complaint within

13   twenty days (20) of this order.       Defendant’s responsive pleading

14   is due twenty days thereafter.

15        IT IS SO ORDERED.

16   Dated: June 15, 2020

17

18

19

20
21

22

23

24

25

26
27

28
                                           8
